Citation Nr: 0602875	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946.  The record reflects that he served in the Army as a 
radio operator in the Pacific theater of operations during 
World War II from September 1943 to October 1945.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2004 and August 2005, the Board remanded the case to 
the Appeals Management Center (AMC) for further development.  
The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  A chronic right ankle disability was not present within 
one year of the veteran's discharge from service and is not 
etiologically related to service.

2.  The veteran has no current hepatitis disability.  


CONCLUSIONS OF LAW

1.  A right ankle disability was neither incurred in nor 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the right ankle during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Hepatitis was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, 
December 2002, June 2004, September 2004, and September 2005.  
Although the originating agency did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information necessary for it 
to obtain such evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  In this regard, the Board notes 
that the originating agency has obtained all pertinent post-
service medical records referenced by the veteran.  With 
respect to service records, information received from the 
National Personnel Records Center (NPRC) indicates that the 
veteran's service medical records are not available at that 
facility due to possible destruction during a fire at the 
NPRC, in St. Louis, Missouri, in July 1973.  By various 
letters from VA, including a September 2004 letter, the 
veteran has been informed that his service medical records 
were not available.  

In connection with his appeal, the veteran has been afforded 
several VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claims, nor has either 
requested that the Board remand to this appeal for further 
development.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the veteran's 
claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  Section 
1154(b) does not negate the need for medical evidence of a 
nexus between service trauma and the current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Right Ankle

In various statements, the veteran has asserted that he 
injured his right ankle after stepping into a hole on an 
obstacle course during basic training at Camp Wheeler, 
Georgia.  According to the veteran, he went to the dispensary 
where his ankle was wrapped and he was given aspirin.   

The most recent evidence of record showing any treatment for 
a right ankle condition is dated in December 1997.  At that 
time, the veteran was treated for complaints of right ankle 
pain.  While he noted that the pain had been present for 
approximately a year, he reported a history of an old injury 
in France during service.  On examination, he had full range 
of motion with normal pulses, no edema, and heat.  
Osteoarthritis was diagnosed.  Subsequent VA outpatient 
treatment records dated in February 2005 show that the 
veteran reported a history of right ankle pain since his 
military service.  X-ray at that time revealed some narrowing 
of the ankle mortis and some small cystic changes in the 
talar dome, but no real major degenerative changes.  

Pursuant to the prior Board remands, the veteran was afforded 
a VA examination in October 2005.  In addition to an in-
service ankle injury, the veteran reported that he sprained 
his right ankle again following service.  He had chronic 
ankle discomfort over the years, but remained active working 
until 1979 at a box factory where he was on his feet all day 
sawing plywood.  Following service, the veteran was an avid 
hunter walking for long period of time while hunting.  Thus, 
the examiner noted that there was no evidence that the 
veteran was having a great deal of difficulty with his right 
ankle for many years while he was working and enjoying 
recreational activities.  

The examiner felt that the veteran did not appear to have any 
seriously disabling problem with his ankle.  It was opined 
that the veteran's problems with his right ankle did not 
necessary evolve from his military service.  The veteran gave 
a history of another sprained ankle some time after military 
service.  The veteran's current symptoms were compatible with 
the normal progression of mild degenerative changes in the 
ankle over the years.  The examiner did not feel that there 
was a 50 percent or better probability that the veteran's 
current ankle problems were etiologically related to his 
active military service.

While the veteran's service medical records are unavailable, 
the Board finds that the veteran's assertion that he fell 
into a hole and sought medical attention for his right ankle 
is entirely credible.  However, that being said, the evidence 
does not show that he has any current right ankle disability 
related to this incident.  While entirely competent to report 
his symptoms both current and past, the veteran has presented 
no clinical evidence or medical opinion liking a present 
right ankle disability to his active military service.  On 
the contrary, examination in October 2005 revealed that the 
veteran's right ankle complaints were not at least as likely 
as not related to active service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of his current ankle disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for a right ankle disability.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  

Hepatitis

The veteran has asserted that he contracted hepatitis or 
"yellow jaundice" while serving at Clark Air Force Base in 
the Philippines.  He reported that he was medivaced to the 
United States and hospitalized for 6 months.  

In connection with his claim, the veteran was afforded a VA 
examination in October 2005.  He reported that he eventually 
recovered and regained his full health following his in-
service hepatitis.  He had no problems with liver disease 
since then.  The examiner found no evidence of chronic liver 
disease, and liver function tests were noted to be normal.  
The examiner opined that if the veteran had hepatitis in 
service, it was more likely infectious hepatitis or hepatitis 
A, or less likely hepatitis B.  Regardless, the veteran 
recovered completely and there is no current evidence of 
chronic liver disease.  Thus, the examiner opined that any 
hepatitis the veteran had during service cleared and the 
veteran completely recovered without any residual.

As shown above, the medical evidence demonstrates that the 
veteran has no current hepatitis or liver disability.  
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for hepatitis.  The Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for hepatitis is denied.



____________________________________________
 Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


